Citation Nr: 0915929	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-34 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus and 
posttraumatic stress disorder (PTSD) with anxiety and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from December 1965 
to October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, inter alia, denied service connection for 
hypertension.  The Veteran subsequently relocated and 
jurisdiction of his claims folder was transferred to the RO 
in Montgomery, Alabama, which forwarded his appeal to the 
Board.

The Veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge in October 2007; however, he 
failed to appear for the hearing.

This matter was initially before the Board in December 2007, 
at which time it remanded the current issue on appeal for 
further evidentiary development.  The case has returned to 
the Board and is again ready for appellate action.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension.

2.  There is no evidence of hypertension during service, 
within one year after service, or for many years thereafter.

3.  There is probative evidence suggesting that the Veteran's 
current hypertension did not develop secondary to his 
service-connected diabetes mellitus and PTSD with anxiety and 
depression.





CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service, and 
is not proximately due to, the result of, or chronically 
aggravated by, any service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in April 2003, 
February 2004, and December 2007.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in VCAA letters dated in March 2006 and August 
2008, the RO further advised the Veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decisions on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided in March 2006 and August 2008, after issuance of the 
initial AOJ decision in July 2003.  However, both the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) and the Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after providing VCAA notice in April 2003, 
February 2004, and December 2007, followed by subsequent VCAA 
and Dingess notice in March 2006 and August 2008, the RO 
readjudicated the claim in an SSOC dated in November 2008.  
Thus, the timing defect in the notice has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  Further, the Veteran and his 
representative have submitted statements in support of his 
claim.  The Veteran also was provided with several VA 
examinations in connection with his claim.  In addition, the 
Veteran was afforded, but failed to avail himself of, an 
opportunity to provide testimony at a videoconference hearing 
in October 2007.  Therefore, there is no indication that any 
additional evidence remains outstanding, and the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its December 2007 remand.  Specifically, 
the September 2007 Board remand instructed the RO to issue a 
corrective VCAA notice that informed the Veteran of the 
elements necessary to establish a secondary service 
connection claim and to provide the Veteran with a VA 
examination of his cardiovascular system to determine the 
nature, extent, and etiology of his hypertension, including 
whether it is secondary to his service-connected diabetes 
mellitus and his PTSD with anxiety and depression.  The Board 
finds that the RO has complied with these instructions and 
that the September 2008 VA examination report substantially 
complies with the Board's December 2007 remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease, including 
hypertension).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

A disability also can be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that his hypertension is 
the result of his service-connected diabetes mellitus and 
PTSD with anxiety and depression.  See notice of disagreement 
dated in October 2003 and VA Form 9 dated in September 2004.  

The Board first notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the Veteran to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

The Board also notes that the RO also considered direct 
service connection for this alleged condition.  When 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address service connection on both a direct and 
secondary basis in this appeal. 

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the Veteran was diagnosed with 
essential hypertension during a recent VA examination.  See 
VA examination report dated in September 2008.  Past 
treatment records and VA examinations also revealed a 
diagnosis of hypertension.  Thus, the evidence of record 
confirms that the Veteran currently has this disability.

With regard to secondary service connection, a recent VA 
examination failed to establish the necessary link between 
the Veteran's current hypertension and his service-connected 
diabetes mellitus and PTSD with anxiety disorder and 
depression.  Velez, 11 Vet. App. at 158; see also Wallin v. 
West, 11 Vet. App. 509, 512 (1998), and McQueen v. West, 13 
Vet. App. 237 (1999).  More specifically, a September 2008 VA 
examiner initially noted that the Veteran's hypertension was 
present well before his diagnosis of diabetes mellitus; thus, 
there was no evidence to support a diagnosis of hypertension 
secondary to diabetes mellitus.  See VA examination report 
dated in September 2008.  With regard to the Veteran's 
assertions that his hypertension developed secondary to his 
PTSD and anxiety disorder, the September 2008 VA examiner 
noted that although episodes of anxiety can cause transient 
elevation of blood pressure, anxiety is not shown in the 
medical literature as a cause of essential hypertension with 
a sustained elevation in blood pressure that requires 
medications for control.  The VA examiner further remarked 
there is no evidence in the medical literature that PTSD 
causes essential hypertension or sustained elevations in 
blood pressure to the point of requiring anti-hypertensive 
medications.  See VA examination report dated in September 
2008.  

The Board additionally notes that the evidence of record also 
contains favorable medical nexus opinions from Dr. J.T.C, the 
Veteran's private physician, dated in August 2005 and August 
2008.  In both statements, Dr. J.T.C. indicated that the 
Veteran's "uncontrollable hypertension is a secondary 
condition to his service connected Anxiety Disorder."  See 
statements from Dr. J.T.C., dated in August 2005 and August 
2008.  However, upon review of these two statements, the 
Board finds them to be of limited probative weight because 
there is no indication that a review of the Veteran's 
pertinent STRs or other post-service records was conducted by 
the physician.  See Elkins v. Brown, 5 Vet. App. 478 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's 
failure to consider the relevant pre- and post-service 
medical history); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In this regard, medical history provided by a 
Veteran and recorded or transcribed by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  Without a review of the Veteran's entire medical 
history, these statements of a nexus between the Veteran's 
hypertension and anxiety disorder are merely speculative.  
Furthermore, Dr. J.T.C. provided no rationale for his 
opinion, merely stating that he "felt" that the Veteran's 
hypertension was secondary to his anxiety disorder.  Contrary 
to the September 2008 VA examiner's medical nexus opinion, 
Dr. J.T.C.'s statements are unsupported by any evidence or 
support for his belief.  Thus, the Board concludes the two 
medical nexus opinions offered by Dr. J.T.C., in August 2005 
and August 2008, suggesting a positive nexus are of limited 
probative value.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current 
hypertension and his service-connection diabetes mellitus and 
PTSD with anxiety and depression.  See 38 C.F.R. § 
3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.          
  
Thus, the Board finds that service connection on a secondary 
basis for the Veteran's hypertension is not warranted.

As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of, treatment for, or diagnosis of 
hypertension or problems with high blood pressure in service.  
38 C.F.R. § 3.303.  The Veteran's October 1967 separation 
examination also found no abnormality with his cardiovascular 
system and noted no problems with hypertension.  Thus, the 
Veteran's STRs, as a whole, provide clear negative evidence 
against the service connection claim on a direct basis.

Post-service, treatment records are negative for any 
complaint of, or treatment for, hypertension until August 
1992, approximately 25 years after discharge from service.  
The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Therefore, the presumption of in-service 
incurrence for hypertension is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 
3.309.  Additionally, service connection may not be 
established based on chronicity in service or post-service 
continuity of symptomatology for hypertension.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current hypertension and 
his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his hypertension to 
service; these medical reports simply do not in any way 
associate his hypertension with his military service.  
Moreover, the September 2008 VA examiner also was silent as 
to a link between the Veteran's hypertension and his military 
service.  See VA examination report dated in September 2008.  
Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's hypertension claim as 
they reveal hypertension that began decades after service 
with no connection to service.

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms associated with his 
hypertension over time, he is not competent to render an 
opinion as to the medical etiology of his current 
hypertension, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus and PTSD with anxiety 
and depression, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


